Citation Nr: 1131746	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-09 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for chondromalacia patella, with degenerative joint disease, of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran an increased rating for his service-connected left knee disability.  The Veteran subsequently initiated and perfected an appeal of this rating determination.  In October 2009, the Veteran testified via videoconference before the undersigned Acting Veterans Law Judge.  

This issue was previously presented to the Board in December 2009, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's chondromalacia patella, with degenerative joint disease, of the left knee is characterized by extension to 0 degrees, flexion to at least 110 degrees, and little to no lateral instability or recurrent subluxation.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for chondromalacia patella, with degenerative joint disease, of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In December 2004, May 2008, and February 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the May 2008 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the June 2005 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded a VA medical examination on several occasions, most recently in March 2010.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In October 2009, the Veteran was afforded the opportunity to testify before an Acting Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks a disability rating in excess of 10 percent for his service-connected left knee disability, chondromalacia patella with degenerative joint disease.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board has long recognized that, when considering initial ratings, the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in the case of Hart v. Mansfield [21 Vet. App. 505 (2007)], the U.S. Court of Appeals for Veterans Claims (Court) held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  

The Veteran currently has a 10 percent rating for his left knee disability under Diagnostic Codes 5010, for traumatic arthritis.  This Code in turn makes reference to Diagnostic Code 5003, for degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, with a minimum rating of 10 percent to be assigned for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion to 60 degrees, a 10 percent rating is assigned for flexion limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.  Pursuant to Diagnostic Code 5261, a noncompensable rating is assigned for limitation of extension to 5 degrees, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating for limitation to 20 degrees, and a 40 percent rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board is also cognizant of VA General Counsel Opinion (VAOPGCPREC) 23-97, which holds that in certain cases where the Veteran has both limitation of motion and instability of the affected knee joint, a separate compensable rating may be assigned without violating 38 C.F.R. § 4.14, the regulation against pyramiding.  Diagnostic Code 5257, for other impairment of the knee characterized by recurrent subluxation or lateral instability, provides a 10 percent rating for slight knee impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board next notes that on September 17, 2004, the VA General Counsel issued VAOPGCPREC 9-2004, which held that a Veteran can receive separate ratings under Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension) for disability of the same joint.  

Upon receipt of the Veteran's claim, he was afforded a May 2005 VA orthopedic examination.  He reported chronic left knee pain, for which he used medication.  He did not use a brace or other orthopedic device on his knee, because this did not help, according to his account.  Other recent symptoms included swelling, locking, buckling, and instability of the left knee.  He reported a 1994 surgery on his left knee at a VA medical center, and no left knee surgery since that time.  On physical evaluation, the Veteran walked without a limp or antalgic gait.  His left knee displayed no effusion, edema, or deformity.  Range of motion testing indicated extension to 0 degrees and flexion to 115 degrees.  The examiner suggested an additional loss of 20-25 degrees of motion would result from repetitive use or flare-ups.  Lachman's, drawer's, and McMurray's tests were all negative.  Patellofemoral compression testing was positive on the left, however, with crepitus, pain, and tenderness evident.  No instability was noted.  A 6cm surgical scar, well-healed, non-tender, and non-indurated, was also present across the left knee.  X-rays of the left knee indicated minimal osteoarthritic changes with slight narrowing of the medial compartment joint space.  The final impression was of chondromalacia patella and degenerative joint disease of the left knee.  

The Veteran was next scheduled for VA medical examination in June 2007.  He reported chronic left knee pain, especially with use, but stated this disability did not interfere with his work.  He did not use a cane, brace, or other assistance device for his left knee.  On objective examination, the Veteran's left knee exhibited no gross swelling, deformity, effusion, or discoloration.  Some tenderness to palpation was noted, however.  Range of motion testing indicated extension to 0 degrees and flexion to 120 degrees, with pain beginning at 100 degrees.  No additional limitation of motion was noted to result from repetitive motion.  Nevertheless, the examiner suggested the Veteran might lose an additional 15-20 degrees of range of motion due to such factors as incoordination, loss of strength, and fatigability resulting from repetitive motion.  Strength of the left knee was 5/5.  No instability of the left knee was noted, and Lachman's, McMurray's, and drawer's tests were negative.  Varus and valgus stress testing was also negative.  The final impression was of chondromalacia of the left knee, with mild degenerative joint disease.  

At his October 2009 video hearing before an Acting Veterans Law Judge, the Veteran stated that his left knee disability resulted in pain, weakness, and limitation of motion of his left knee.  

Most recently, the Veteran was afforded a VA orthopedic examination in March 2010.  Current symptoms included increased left knee pain, worsening with activity.  He used medication for his pain.  The Veteran stated he was unable to take stairs, walk up hills, kneel, or squat secondary to his left knee pain.  During flare-ups, he experienced approximately a 50 percent loss of motion, by his account.  On physical evaluation, the Veteran walked with a limp favoring his left knee.  Tenderness was present over the patella of the left knee, as was crepitus.  Range of motion testing indicated extension to 0 degrees and flexion to 110 degrees.  Pain was reported at 5 degrees of extension, however.  Repetitive motion did not result in fatigue, weakness, or lack of endurance, according to the examiner.  The medial and lateral collateral ligaments were intact, and drawer's and McMurray's tests were negative.  A well-healed surgical scar of the left knee was also observed, without tenderness, adherence, instability, inflammation, edema, or keloid formation.  X-rays of the left knee revealed a tiny suprapatellar effusion, but no degenerative joint disease.  

The Veteran has also received VA medical treatment during the pendency of this appeal.  He has consistently reported pain and weakness of the left knee joint.  A January 2006 clinical notation reflected the Veteran's complaints of continuing left knee pain.  He was observed to have an antalgic gait.  On objective examination, his range of motion was 0 degrees extension and 140 degrees flexion.  He was without effusion or joint line tenderness.  His left knee was stable to valgus and varus stress, and Lachman's and drawer's tests were negative.  The impression was of chronic chondromalacia patella of the left knee.  

Finally, the Veteran has also seen private medical care providers for his left knee disability.  According to a November 2009 clinical notation, he reported a recent increase in his left knee pain, especially with use.  Other symptoms included giving way and some swelling.  On evaluation, his range of motion was 0 degrees extension and 120 degrees extension, with minimal discomfort.  A small effusion was suspected.  His left knee ligaments were stable, and McMurray's test was negative.  Private X-rays were negative for arthritis or effusion.  On private orthopedic consultation in January 2010, the Veteran was noted to have a normal gait, without effusion or swelling.  Range of motion testing indicated extension to 0 degrees and flexion to 130 degrees.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 10 percent for the Veteran's chondromalacia patella, with degenerative joint disease, of the left knee.  According to the medical treatment evidence of record, the Veteran's flexion has generally been at least 45 degrees or more, with extension to at least 0 degrees.  Neither finding supports a disability rating in excess of the 10 percent already awarded.  Additionally, no examiner has suggested the Veteran experiences additional limitation of motion of the left knee due to such factors as pain, pain on use, fatigability, weakness, or incoordination which would support an increased rating in excess of 10 percent.  While a VA examiner noted in June 2007 that the Veteran might lose an additional 15-20 degrees of flexion with repetitive motion, this would still result in flexion in excess of 30 degrees, as required for a 20 percent evaluation.  Additionally, while pain has been noted beginning at 5 degrees extension, such limitation of extension does not support a disability rating in excess of 10 percent.  Thus, an increased rating based on these factors is not warranted.  See DeLuca, 8 Vet. App. at 202.  

As noted above, VA must also consider entitlement to a separate rating based on lateral instability or recurrent subluxation of the Veteran's left knee.  See VAOPGCPREC 23-97.  In the present case, however, the evidence of record does not demonstrate slight impairment resulting from recurrent lateral instability or recurrent subluxation, as would support a compensable rating of 10 percent evaluation for such disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Both private and VA medical examinations of the Veteran's knee suggest he exhibits little to no lateral instability or recurrent subluxation of his left knee.  

Review of other diagnostic criteria for the knee joint does not indicate evaluation of his left knee disability under such criteria would result in a disability rating in excess of 10 percent, as the Veteran does not have ankylosis of the knee or nonunion of the tibia and fibula.  See 38 C.F.R. § 4.7a, Diagnostic Codes 5256-63.  Entitlement to an extraschedular evaluation will be discussed below.  Finally, no examiner has suggested the Veteran's knee disability has at any time during the pendency of this appeal resulted in a degree of impairment in excess of that currently contemplated, such that a staged rating is warranted.  See Fenderson, 12 Vet. App. at 119.  

In reviewing the Veteran's claim, the Board is also aware that separate ratings are available for scars that are poorly nourished, with repeated ulceration; are tender and painful on objective demonstration; or cause any limitation of function.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  In the present case, the Veteran has not been awarded a separate compensable rating for his surgical scar of the left knee.  On the recent VA examination reports, however, his surgical scar was well-healed and nontender on examination, without evidence of underlying impairment resulting therein.  Based on these findings, a separate rating is not warranted under the criteria for skin disabilities.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The Board observes the Veteran has not required extended hospitalization for his service-connected knee disability during the pendency of this appeal.  Additionally, it has not been demonstrated that the Veteran's disability prevent all forms of employment, as he has been employed during the pendency of this appeal.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability at issue.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the Board finds a disability rating in excess of 10 percent is not warranted for the Veteran's chondromalacia patella, with degenerative joint disease, of the left knee.  As a preponderance of the evidence is against the award of increased ratings, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating in excess of 10 percent for chondromalacia patella, with degenerative joint disease, of the left knee is denied.  




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


